Mr. Presiding Justice Thompson delivered the opinion of the court. 3. Criminal law, § 460*—when necessary to incorporate all instructions in abstract. The instructions given in a criminal case are considered as a series, are not tlie instructions of the'parties and should all appear in the abstract where a particular instruction is complained of. 4. Intoxicating liquors, § 158*—when instruction is not misleading. An instruction in a criminal prosecution for the sale of liquor in anti-saloon territory is not erroneous and misleading because not telling the jury that they may find the defendant guilty on one count and not on all counts, where the jury are fully instructed on the subject in other instructions. 5. Intoxicating liquors, § 158*-—when instruction is not erroneous as singling out testimony. An instruction in a criminal prosecution for the sale of intoxicating liquor in anti-saloon territory that* prima facie evidence is sufficient to establish a fact unless that evidence is rebutted, is not erroneous on the ground that when taken with another instruction in the language of the statute that the issuance of an internal revenue special tax stamp by the United States in anti-saloon territory shall he prima facie evidence of the sale of intoxicating liquor by such person receiving the stamp at the place where it is posted; it singles out testimony as defined.